DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 12, lines 12-13, replace “extending continuously between the two sidewalls of the dummy gate” with “extending continuously between the two opposing sidewalls”.


Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C 102 are withdrawn in light of the amendments in the reply of 10/18/2021.

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C 103 are withdrawn in light of the amendments in the reply of 10/18/2021.



Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11, the prior art, alone or in combination, fails to teach or suggest after forming the source/drain features, the sacrificial pattern remains extending continuously from the first sidewall to the second sidewall.
Regarding claims 12-17, the prior art, alone or in combination, fails to teach or suggest after forming of the source/drain features, the dummy gate remains extending continuously between the two opposing sidewalls of the two mandrels.
Regarding claims 21-23, see previous Office Action of 6/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816    

/SELIM U AHMED/Primary Examiner, Art Unit 2896